Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-26-2009

USA v. Wazir Roberts
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-4064




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Wazir Roberts" (2009). 2009 Decisions. Paper 1120.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1120


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                              ___________________

                                    No. 08-4064
                                ___________________

                           UNITED STATES OF AMERICA

                                           v.

                            WAZIR ROBERTS, AKA Waz,
                                            Appellant
                              ___________________

                      Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Criminal No. 2-08-cr-00433-001)
                      District Judge: Honorable Stanley R. Chesler
                                 ___________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                   June 24, 2009
                               ___________________

          Before: BARRY and SMITH, Circuit Judges, and RESTANI,* Judge

                             (Opinion Filed: June 26, 2009)
                                ___________________

                                     OPINION
                                ___________________




      *
         Honorable Jane A. Restani, Chief Judge of the United States Court of
International Trade, sitting by designation.
RESTANI, Judge.

       Appellant Wazir Roberts appeals his sentence for conspiracy to distribute and to

possess with intent to distribute heroin and cocaine. Appellant’s counsel filed a motion to

withdraw and a supporting brief pursuant to Anders v. California, 386 U.S. 738 (1967), and

Appellant has not filed a pro se brief. We will affirm the judgment of sentence and grant

counsel’s request to withdraw.

       Appellant pled guilty, pursuant to a plea agreement, to conspiracy to distribute and to

possess with intent to distribute 100 grams or more of heroin and 500 grams or more of

cocaine.   At sentencing, the Government and Appellant agreed that under the U.S.

Sentencing Guidelines (“Guidelines”), Appellant was a career offender subject to criminal

history category VI, with an offense level of 31, and that a sentence within the Guidelines

range was appropriate.      The District Court sentenced Appellant to 188 months of

imprisonment, which was at the low end of the Guidelines range of 188 months to 235

months. Appellant appeals his sentence. We have jurisdiction pursuant to 28 U.S.C. § 1291

and 18 U.S.C. § 3742(a).

       Third Circuit Local Appellate Rule 109.2(a) states that “[w]here, upon review of the

district court record, counsel is persuaded that the appeal presents no issue of even arguable

merit, counsel may file a motion to withdraw and supporting brief pursuant to Anders.”

Third Circuit L.A.R. 109.2(a). This Court has a duty to ensure that counsel has “adequately

fulfilled the rule’s requirements,” and to conduct “an independent review of the record” to



                                              2
determine if any nonfrivolous issues exist. United States v. Youla, 241 F.3d 296, 300 (3d

Cir. 2001). The Court must be confident “that counsel has thoroughly examined the record

in search of appealable issues” and has “explain[ed] why the issues are frivolous.” Id.

       Here, counsel states that a possible issue for appeal is whether the District Court

abused its discretion by not departing downward based on Appellant’s employment record,

family ties and responsibilities, and minor role in the offense. Counsel correctly concludes

that this argument lacks merit.

       Initially, Appellant did not request a downward departure during sentencing, but

rather, agreed that a sentence within the Guidelines range resulting from the agreed

Guidelines offense level was reasonable. Further, the District Court adequately considered

the factors set forth in 18 U.S.C. § 3553(a), including Appellant’s criminal and employment

history and family ties, and concluded that a sentence at the low end of the Guidelines range

was proper. See United States v. Lessner, 498 F.3d 185, 203–04 (3d Cir. 2007) (upholding

a sentence where the district court adequately considered and applied the § 3553(a) factors

and declined to depart downward). In any event, this Court lacks jurisdiction to review a

district court’s discretionary decision not to depart downward. See United States v. Vargas,

477 F.3d 94, 103 (3d Cir. 2007).

       Because counsel has met her obligations, and an independent review of the record

convinces the Court that there are no nonfrivolous issues for appeal, we will AFFIRM the

judgment of sentence of the District Court and GRANT counsel’s motion to withdraw.



                                             3